          Case 2:19-cr-00295-GMN-NJK Document 167 Filed 11/20/20 Page 1 of 2




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                                Case No.: 2:19-cr-00295-GMN-NJK
 7                           Plaintiff,                                   ORDER
 8   v.                                                               (Docket No. 163)
 9   MARIO CASTRO,
10                          Defendant.
11         Pending before the Court is the parties’ stipulation to modify conditions of pretrial release.
12 Docket No. 163. The parties ask the Court to modify Defendant’s pretrial release conditions to
13 allow him to change his residence and to further allow him to change his third-party custodian. Id.
14 at 2. The parties submit that Defendant’s Pretrial Services Officer does not object to this request
15 and that Defendant has, to date, complied with his conditions of release. Id.
16         Accordingly,
17         IT IS ORDERED that the parties’ stipulation, Docket No. 163, is hereby GRANTED.
18         IT IS FURTHER ORDERED that Defendant’s conditions of pretrial release are modified
19 as follows:
20                 1. Defendant is placed in the custody of Irma Castro, who agrees (a) to supervise
21                    the defendant in accordance with all of the conditions of release, (b) to use every
22                    effort to assure the defendant’s appearance at all scheduled court proceedings,
23                    and (c) to notify the court immediately if the defendant violates any condition
24                    of release or disappears.
25                 2. Defendant must maintain his residence at the address in Las Vegas, Nevada that
26                    has been approved by Pretrial Services. Defendant may not move from this
27                    residence without first obtaining permission to do so from the Court, Pretrial
28                    Services, or the supervising officer.

                                                     1
     Case 2:19-cr-00295-GMN-NJK Document 167 Filed 11/20/20 Page 2 of 2




 1    All other conditions of release remain.
 2    IT IS SO ORDERED.
 3    DATED: November 20, 2020.
 4
 5
 6                                          NANCY J. KOPPE
                                            UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
